Exhibit 10.1

 

November 1, 2016

 

 

Name of Executive

Address of Executive

Address of Executive

 

Re:

Change in Control Severance Agreement

 

Dear Executive:

Mid Penn Bancorp, Inc. (the “Company”) considers it essential and in the best
interests of its stockholders to foster the continuous employment of key
management personnel.  In this regard, the Board of Directors of the Company
(the “Board”) recognizes that the possibility of a termination of employment
related to a change in control of the Company may exist and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
executive management, including you, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a termination of employment.

In order to induce you to remain in the employ of the Company and in exchange
for your agreement to the covenants contained herein, the Company agrees that
you will receive the severance benefits set forth in this letter agreement (the
“Agreement”) in the event your employment with the Company is terminated under
the circumstances described below.

1.Term of Agreement.  

1.1  The term of this Agreement will commence on the date above (the “Effective
Date”) and will continue for a period of three (3) years thereafter.  On each
anniversary of the Effective Date prior to a termination of the Agreement,
without action by any party, this Agreement will automatically be renewed for
one (1) additional year beyond the term otherwise established, unless one party
provides written notice to the other party, at least ninety (90) days in advance
of an Anniversary Date, of its intent not to renew this Agreement.  Nothing in
this provision will preclude termination as otherwise provided or permitted
under this Agreement.  Notwithstanding the foregoing, if a Change in Control
occurs after the Effective Date and during the term of this

--------------------------------------------------------------------------------

Agreement, this Agreement will continue in effect for a limited period of two
(2) years after the date of such Change in Control, unless terminated sooner in
accordance with this Agreement.

1.2  You acknowledge that your employment with the Company constitutes “at-will”
employment and that, because you are an at-will employee, either you or the
Company may terminate your employment at any time, upon written notice of
termination within a reasonable period of time before the effective date of the
termination, subject to the procedures and consequences set forth in this
Agreement.

2.Severance Benefits.

2.1  Involuntary Termination by the Company or Voluntary Termination for Good
Reason Following a Change in Control:  If your employment hereunder is
terminated by the Company other than for death, disability, or Cause, or by you
for Good Reason, in each case on or within 12 months after a Change in Control
(such period, the “Protection Period”), you will be entitled to receive:

a.  A lump sum cash payment within sixty (60) days following your termination of
employment equal to 2.0 times your highest annual base salary in effect during
the 12 months preceding the date of your termination of employment; and

b.  For a period of  two (2) years following your termination, you and your
beneficiaries will remain eligible to participate, on the same terms and
conditions as apply from time to time to the Company’s executive management, in
the medical, vision and dental programs of the Company; provided, however, that
such eligibility will cease at such time as you become eligible to participate
in comparable programs of a subsequent employer; and further provided that the
Company will have no obligation to continue to maintain during such period any
plan or program, solely as a result of the provisions of this Agreement; and
further provided that if you are precluded from participating in any such plan
or program by its terms or applicable law, you will receive a dollar amount
equal to the after-tax cost (estimated in good faith by the Company) of
obtaining such benefits, or substantially similar benefits, within thirty (30)
days following the date of your termination.

2.2  Change in Control. “Change in Control” means, a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company, as determined pursuant to Section 409A of
the Internal Revenue Code of 1986 (the “Code”) and the regulations and guidance
thereunder.

2.3  Cause. “Cause” means any of the following events: (a) breach of your
fiduciary duty to the Company or your duty of loyalty to the Company; (b)
willful act of material dishonesty with respect to any material matter involving
the Company; (c) theft or material misuse of Company property; (d) willful
violation of any material law or

2

--------------------------------------------------------------------------------

regulation applicable to the Company or any subsidiary of the Company; (e)
willful violation of the Company’s material written policies or procedures; or
(f) conviction of, or plea of guilty or nolo contendere to, a felony, any
criminal charge involving moral turpitude, or illegal substance abuse.

2.4  Good Reason.  “Good Reason” means any of the following events:  (a) a
diminution in base salary or other compensation and benefits following a Change
in Control from the base salary and other compensation and benefits existing as
of the Change in Control; (b) a diminution in authority, title, duties or
responsibilities following a Change in Control from the authority, title, duties
and responsibilities existing as of the Change in Control; or (c) a requirement
that you perform a substantial portion of your employment duties at a location
more than fifty (50) miles from the Company’s principal executive office on the
date of this Agreement, in all cases after notice from you to the Company within
ninety (90) days after the initial existence of any such condition that the
condition constitutes Good Reason and the failure of the Company to cure such
situation within thirty (30) days after said notice.

2.5  Clawback – For Cause Matters.  If, within ninety (90) days after a
termination of your employment that entitles you to severance benefits under
Section 2, the Board becomes aware of facts that, if known during your
employment, it reasonably believes would have justified termination of your
employment for Cause pursuant to Section 2.3 above, the Company may refrain from
paying any unpaid amounts due under Section 2 or require you to promptly (but in
no event less than ninety (90) days after notice to you of such determination by
the Board) repay any amounts previously paid or the value of any benefits
previously received under Section 2.

2.6  Accrued Benefits.  Upon your termination of employment for any reason
during the Protection Period, you, or your estate, as applicable, will receive
your accrued but unpaid annual base compensation and any accrued but unpaid or
otherwise vested benefits under any Company benefit or incentive plan.

3.Limitation on Benefits.  Anything contained in this Agreement to the contrary
notwithstanding, if any of the payments or benefits received or to be received
by you pursuant to this Agreement (which the parties agree will not include any
portion of payments allocated to the non-solicitation and non-competition
provisions of Section 4 that are classified as payments of reasonable
compensation for purposes of Code Section 280G), when taken together with
payments and benefits provided to you under any other plans, contracts, or
arrangements with the Company (all such payments and benefits, the “Total
Payments”), will be subject to any excise tax imposed under Code Section 4999
(together with any interest or penalties, the “Excise Tax”), then such Total
Payments will be reduced to the extent necessary so that no portion thereof will
be subject to the Excise Tax.  To effectuate the reduction described above, if
applicable, the Company will first reduce or eliminate the payments and benefits
provided under this Agreement.  You may designate the payments or benefits under
this Agreement (but not any payments of deferred compensation subject to Code
Section 409A) to be reduced or eliminated to effect the reduction described
above.  All calculations required to be made under this Section, including the
portion of the payments hereunder to be allocated to the restrictive covenants
set forth in Section 4 (or any payments to be allocated to a separate
restrictive covenant agreement,

3

--------------------------------------------------------------------------------

if any), will be made by the Company’s independent public accountants, subject
to the right of your representative to review the same.  The parties recognize
that the actual implementation of the provisions of this Section are complex and
agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.

4.Covenant Not to Compete; Nonsolicitation; Confidential Information;
Nondisparagement.

4.1  You agree with the Company that you will not at any time, except in
performance of your obligations to the Company or with the prior written consent
of the Company, directly or indirectly, reveal to any “Person” (as defined in
Section 3(9) of the Employee Retirement Income Security Act of 1974, as amended)
(other than the Company, or its employees, officers, directors, shareholders, or
agents) or use for your own benefit any information deemed to be confidential by
the Company or any of its subsidiaries or affiliates (such subsidiaries and
affiliates, collectively “Affiliates”) (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business affairs of the Company or
any of its Affiliates, including, without limitation, any information concerning
past, present, or prospective customers, marketing, operating, or financial
data, or other confidential information used by, or useful to, the Company or
any of its Affiliates and known (whether or not known with the knowledge and
permission of the Company or any of its Affiliates and whether or not at any
time prior to the Effective Date developed, devised, or otherwise created in
whole or in part by your efforts) to you by reason of your employment by,
shareholdings in or other association with the Company or any of its
Affiliates.  You further agree that you will retain all copies and extracts of
any written or electronic Confidential Information acquired or developed by you
during any such employment, shareholding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns.  You
further agree that you will not, without the prior written consent of the
Company, remove or take from the Company’s or any of its Affiliate’s premises
(or if previously removed or taken, you will promptly return) any written or
electronic Confidential Information or any copies or extracts thereof.  Upon the
request and at the expense of the Company, you will promptly make all
disclosures, execute all instruments and papers, and perform all acts reasonably
necessary to vest and confirm in the Company and its Affiliates, fully and
completely, all rights created or contemplated by this Section 4.1.  The term
“Confidential Information” will not include information that is or becomes
generally available to the public other than as a result of a disclosure by, or
at the direction of, you.  Your agreements set forth in this Section 4.1
regarding Confidential Information are independent of, and in addition to, your
agreements set forth in the rest of Section 4 and will not be construed either
to enlarge or to contract the scope of such other agreements.

4.2  You agree with the Company that, for so long as you are employed by the
Company or any of its Affiliates and, for the six (6) month period after a
termination of employment voluntarily by you or by the Company for Cause, each
prior to a Change in Control, you will not, without the prior written consent of
the Company, directly or indirectly, and whether as principal or investor or as
an employee, officer, director, manager, partner, consultant, agent, or
otherwise, alone or in association with any other Person, become involved in a
Competing Business (as defined below) in any county in

4

--------------------------------------------------------------------------------

the Commonwealth of Pennsylvania in which the Company or any of its Affiliates
has maintained a branch or other office during the period of your
employment.  This Section 4.2 will not be violated, however, by your investment
of up to $100,000 in the aggregate in one or several publicly-traded companies
that engage in a Competing Business.

4.3  As a separate and independent covenant, you agree with the Company that,
for so long as you are employed by the Company or any of its Affiliates and, for
the six (6) month period after a termination of employment for any reason
(whether prior to or after a Change in Control), you will not in any way,
directly or indirectly (except in the course of your employment with the Company
and its Affiliates), for the purpose of conducting or engaging in any Competing
Business, call upon, solicit, or advise any Person who is, or was, during the
then most recent 12-month period, a customer of the Company or any of its
Affiliates, or take away or interfere or attempt to take away or interfere with
any custom, trade, business, patronage, or affairs of the Company or any of its
Affiliates, or hire or attempt to hire, or otherwise engage or attempt to engage
as an independent contractor or otherwise any Person who is, or was during the
then most recent 12-month period, an employee, officer, representative, or agent
of the Company or any of its Affiliates, or solicit, induce, or attempt to
solicit or induce any Person who is an employee, officer, representative, or
agent of the Company or any of its Affiliates to leave the employ of the Company
or any of its Affiliates or cease their business relationship with Company or
any of its Affiliates (as the case may be), or violate the terms of their
contracts, or any employment arrangements, with the Company or any of its
Affiliates.

4.4  For purposes of this Section 4, a “Competing Business” means a business or
enterprise (other than the Company and its Affiliates) that is engaged in the
commercial banking, financial services or investment, insurance or any similar
financial services-related business in which the Company or any of its
Affiliates is engaged.

4.5  You confirm that all Confidential Information is and will remain the
exclusive property of the Company and its Affiliates.  All business records,
papers, and documents kept or made by you relating to the business of the
Company will be and remain the property of the Company and its Affiliates.

4.6  You agree to refrain from performing any act, engaging in any conduct or
course of action or making or publishing any statements, claims, allegations or
assertions which have or may reasonably have the effect of demeaning the name or
business reputation of the Company or any of its subsidiaries, or any of its or
their employees, officers, directors, agents or advisors in their capacities as
such or which adversely affects (or may reasonably be expected adversely to
affect) the best interests (economic or otherwise) of any of them.  Subject to
the provisions of this Agreement, nothing in this Section 4.6 will preclude you
from fulfilling any duty or obligation that you may have at law, from responding
to any subpoena or official inquiry from any court or government agency,
including providing truthful testimony, documents subpoenaed or requested or
otherwise cooperating in good faith with any proceeding or investigation; or
from taking any reasonable actions to enforce your rights under this Agreement.

5

--------------------------------------------------------------------------------

4.7  Without intending to limit the remedies available to the Company and its
Affiliates, you agree that a breach of any of the covenants contained in this
Section 4 may result in material and irreparable injury to the Company or its
Affiliates for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company and its Affiliates will be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining you from
engaging in activities prohibited by this Section 4 or such other relief as may
be required specifically to enforce any of the covenants in this Section
4.  Such injunctive relief in any court will be available to the Company and its
Affiliates in lieu of, or prior to or pending determination in, any arbitration
proceeding.

4.8  Although you and the Company consider the restrictions contained in this
Section 4 to be the minimum restriction reasonable for the purposes of
preserving the Company’s goodwill and other proprietary rights, if a final
determination is made by a court that the time or territory, or any other
restriction contained in this Section 4 is an unreasonable or otherwise
unenforceable restriction against you, the provisions of this Section 4 will not
be rendered void, but will be deemed amended to apply as to such maximum time
and territory and to such other extent as the court may determine to be
reasonable.

4.9  Notwithstanding anything to the contrary in Section 2.1, in the event that
you breach any of the covenants contained in this Section 4:

a.  Any remaining payments or benefits to be provided under Section 2.1 will not
be paid or will cease immediately upon such breach; and

b.  The Company will be entitled to the immediate repayment of all payments and
benefits provided under Section 2.1.

4.10  You agree that the covenants contained in this Section 4 may be assigned
by the Company, as needed, to affect its purpose and intent and that the
Company’s assignee will be entitled to the full benefit of the restrictions
enjoyed by the Company under the terms of these covenants.

5.Binding Effect and Benefit.  

5.1  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  Failure by the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession will constitute a material breach of this Agreement.  As
used in this Agreement, “the Company” means the Company as defined above and any
successor to the respective business or assets of the Company as abovementioned
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

6

--------------------------------------------------------------------------------

5.2  This Agreement will inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees.  If you should die while any amount is
payable to you under this Agreement if you had continued to live, all such
amounts, unless otherwise provided herein, will be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee, or, if
there is no such designee, to your estate.

6.Assignment.  This Agreement will not be assignable by either party hereto,
except as provided in Section 4.10 and by the Company to any successor in
interest to the business of the Company, provided that the Company (if it
remains a separate entity) will remain fully liable under this Agreement for all
obligations, payments, and otherwise.

7.No Mitigation or Offset.  In the event of termination of your employment, you
will be under no obligation to seek other employment and there will be no offset
against any payment or benefit provided for in this Agreement on account of any
remuneration or benefits from any subsequent employment that you may obtain,
subject to Section 2.1(b).

8.Application of Code Section 409A.

8.1  Notwithstanding anything in this Agreement to the contrary, the receipt of
any benefits under this Agreement as a result of a termination of employment
will be subject to satisfaction of the condition precedent that you undergo a
“separation from service” within the meaning of Treas. Reg. § 1.409A-1(h) or any
successor thereto.  In addition, if you are deemed to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provisions of any benefit that is required to be
delayed pursuant to Code Section 409A(a)(2)(B), such payment or benefit will not
be made or provided prior to the earlier of (i) the expiration of the six (6)
month period measured from the date of your “separation from service” (as such
term is defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of your death
(the “Delay Period”).  Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) will be paid or reimbursed to you in
a lump sum, and any remaining payments and benefits due under this Agreement
will be paid or provided in accordance with the normal payment dates specified
for them herein.  To the extent that the foregoing applies to the provision of
any ongoing welfare benefits to you that would not be required to be delayed if
the premiums therefore were paid by you, you will pay the full costs of premiums
for such welfare benefits during the Delay Period and the Company will pay you
an amount equal to the amount of such premiums paid by you during the Delay
Period within ten (10) days after the conclusion of such Delay Period.

8.2  Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to Code
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year will not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event will any
expenses be reimbursed or in-kind

7

--------------------------------------------------------------------------------

benefits be provided after the last day of the calendar year following the
calendar year in which you incurred such expenses or received such benefits, and
in no event will any right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.

8.3  Any payments made pursuant to Section 2.1, to the extent of payments made
from the date of termination through March 15th of the calendar year following
such date, are intended to constitute separate payments for purposes of Treas.
Reg. §1.409A-2(b)(2) and thus payable pursuant to the “short-term deferral” rule
set forth in Treas. Reg. §1.409A-1(b)(4); to the extent such payments are made
following said March 15th, they are intended to constitute separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2) made upon an involuntary termination
from service and payable pursuant to Treas. Reg. §1.409A-1(b)(9)(iii), to the
maximum extent permitted by said provision.  

8.4  To the extent it is determined that any benefits described in Section
2.1(b) are taxable to you, they are intended to be payable pursuant to Treas.
Reg. §1.409A-1(b)(9)(v), to the maximum extent permitted by said provision.

9.Miscellaneous.

9.1  The invalidity or unenforceability of any provision of this Agreement will
not affect the validity or enforceability of any other provision of this
Agreement, which will remain in full force and effect.

9.2  The validity, interpretation, construction, and performance of this
Agreement will be governed by the laws of the Commonwealth of Pennsylvania,
without regard to its conflict of laws principles.

9.3  No waiver by you or the Company at any time of any breach of, or compliance
with, any provision of this Agreement to be performed by the Company or you,
respectively, will be deemed a waiver of that or any other provision at any
subsequent time.

9.4  This Agreement is the exclusive agreement with respect to the severance
benefits payable to you in the event of a termination of your employment.  All
prior negotiations and agreements are hereby merged into this Agreement.  You
acknowledge and agree that any employment agreement, offer letter, and/or any
agreement regarding change in control or termination benefits, previously
entered into between you and the Company is immediately null and void.  

9.5  Notwithstanding the termination of this Agreement, the provisions which
specify continuing obligations, compensation and benefits, and rights will
remain in effect until such time as all such obligations are discharged, all
such compensation and benefits are received, and no party or beneficiary has any
remaining actual or contingent rights under this Agreement.

8

--------------------------------------------------------------------------------

10.Legal Fees.  In the event of a dispute following a Change in Control, the
Company, or its successor, will reimburse you for all legal fees and expenses
incurred by you in attempting to obtain or enforce rights or benefits provided
by this Agreement, but only with respect to such claim or claims upon which you
prevail.

11.Regulatory Matters.  The obligations of Company under this Agreement shall in
all events be subject to any required limitations or restrictions imposed by or
pursuant to the Federal Deposit Insurance Act or the Pennsylvania Banking Code
of 1965 as the same may be amended from time to time, including but not limited
to, that all payments made to you pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with applicable laws and any
regulations promulgated thereunder, including, without limitation, 12 C.F.R.
Part 359.

_________________________

If you agree to the terms of this Agreement, please sign on the line provided
below and return two signed copies to the Company.  A fully executed copy will
be returned to you for your files after it is signed by the Company.

Sincerely,

 

 

 

 

MID PENN BANCORP, INC.

 

 

By:

 

 

 

Title:

 

 

 

Dated:

 

 

 

 

Agreed to and accepted and intending to be legally bound:

 

 

Name of Executive

 

 

Dated:

 

 

9